Name: Council Decision (EU) 2017/1435 of 17 July 2017 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, with regard to the adoption of the EU-Republic of Moldova Association Agenda
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy
 Date Published: 2017-08-08

 8.8.2017 EN Official Journal of the European Union L 205/68 COUNCIL DECISION (EU) 2017/1435 of 17 July 2017 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, with regard to the adoption of the EU-Republic of Moldova Association Agenda THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), was signed on 27 June 2014 and entered into force on 1 July 2016. (2) In accordance with Article 436(1) of the Agreement, the Association Council has the power to adopt recommendations, for the purposes of attaining the objectives of the Agreement. (3) To facilitate the application of the Agreement, the Parties have agreed to establish an Association Agenda with a view to providing a list of priorities for their joint work on a sector-by-sector basis. (4) The Parties have agreed on an Association Agenda to facilitate the implementation of the Agreement. The Association Agenda will be adopted by the Association Council established by the Agreement. (5) The Union's position in the Association Council on the adoption of the EU-Republic of Moldova Association Agenda for 2017-2019 is to be adopted by the Council, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, with regard to the adoption of the EU-Republic of Moldova Association Agenda for 2017-2019, shall be based on the draft Recommendation of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) OJ L 260, 30.8.2014, p. 4. DRAFT RECOMMENDATION No 1/2017 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of on the EU-Republic of Moldova Association Agenda THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) was signed on 27 June 2014 and entered into force on 1 July 2016. (2) In accordance with Article 436(1) of the Agreement, the Association Council has the power to adopt recommendations, for the purposes of attaining the objectives of the Agreement. (3) Pursuant to Article 453(1) of the Agreement, the Parties are to take any general or specific measures required to fulfil their obligations under the Agreement and are to ensure that the objectives set out in the Agreement are attained. (4) The review of the European Neighbourhood Policy proposed a new phase of engagement with partners, allowing a greater sense of ownership by both sides. (5) The Union and the Republic of Moldova have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2017-2019 with the aim of supporting and strengthening the resilience and stability of the Republic of Moldova while seeking closer political association and deeper economic integration. (6) The Parties to the Agreement have agreed on the text of the EU-Republic of Moldova Association Agenda, which will support the implementation of the Agreement, focusing cooperation on commonly identified shared interests, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Article 1 The Association Council recommends that the Parties implement the EU-Republic of Moldova Association Agenda, as set out in the Annex. Article 2 The EU-Republic of Moldova Association Agenda, as set out in the Annex, shall replace the EU-Republic of Moldova Association Agenda which was adopted on 26 June 2014. Article 3 This Recommendation shall take effect on the day of its adoption. Done at ¦, [day month 2017]. For the Association Council The Chair (1) OJ EU L 260, 30.8.2014, p. 4.